Citation Nr: 1212384	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-02 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional accrued benefits.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The Veteran served on active duty from May 1943 to September 1945.  He died in December 1986.  The appellant in this case is the Veteran's adult daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin (RO).  According to the September 2011 Supplemental Statement of the Case (SSOC), the Veteran's widow applied for death pension in October 2009, which was granted effective October 26, 2009, payable November 1, 2009.  She passed away on December 21, 2009.  The appellant filed an Application For Reimbursement From Accrued Amounts Due A Deceased Beneficiary in April 2010.

The appeal is REMANDED to the PMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VCAA requires that VA notify a claimant of which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  VA is also required to notify a claimant of the evidence needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the appellant has not been notified by VA letter of the evidence need to substantiate her claim for additional accrued benefits. 


Consequently, this case is being remanded to the AMC/RO for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC/PMC must review the claims files and ensure that all notice and development obligations have been satisfied in accordance with the provisions of 38 C.F.R. § 3.159 (2011) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the AMC/PMC must take appropriate steps to ensure that the appellant is provided notification of the evidentiary requirements for substantiating her claim for additional accrued benefits.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

